EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Rummler on 01/12/21.
The application has been amended as follows: 
Please cancel Claim 9 and 20.
Please replace Claims 8, 10, 19 and 21 as follows.

8.	(Currently Amended)  The method of claim 1 wherein providing the acknowledgment transmission comprises:
intercepting the acknowledgement transmission by the second authentication agent on the receiving server prior to transmission;
associating a trust profile associated with the receiving application process to the acknowledgement transmission; and 
transmitting the acknowledgement transmission from the receiving server to the originating server; and 
further comprising, at the originating server:
intercepting the acknowledgement transmission prior to reaching the originating application process;
validating the trust profile associated with the receiving application process; and 
forwarding the acknowledgment transmission to the originating application process.


10.	(Currently Amended)  The method of claim 8[[9]] wherein validating the trust profile associated with the receiving application process comprises comparing the trust profile received with the acknowledgement transmission to one of the policies, and wherein the one of the policies comprises permitted interactions between the originating application process and the receiving application process.


19.	(Currently Amended)  The system of claim 12 wherein providing the acknowledgment transmission comprises:
intercepting the acknowledgement transmission by the second authentication agent on the receiving server prior to transmission;
associating a trust profile associated with the receiving application process to the acknowledgement transmission; and 
transmitting the acknowledgement transmission from the receiving server to the originating server; and 
further comprising, at the originating server:
intercepting the acknowledgement transmission prior to reaching the originating application process;
validating the trust profile associated with the receiving application process; and 
forwarding the acknowledgment transmission to the originating application process.


21.	(Currently Amended)  The system of claim 19[[20]] wherein validating the trust profile associated with the receiving application process comprises comparing the trust profile received with the acknowledgement transmission to one of the policies, and wherein the one of the policies comprises permitted interactions between the originating application process and the receiving application process.


Terminal Disclaimer
The terminal disclaimer filed on 12/30/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,601,802 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD ZEE/Primary Examiner, Art Unit 2435